Citation Nr: 1108742	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-17 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder with depressive disorder and dysthymia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a November 2004 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio in which the RO reopened the appellant's previously denied claim of entitlement to service connection for posttraumatic stress disorder ("PTSD"), granted service connection for PTSD and assigned a 50 percent schedular evaluation effective February 27, 2004.  The appellant, who had active service from January 1965 to May 1968, disagreed with the assigned 50 percent evaluation and appealed the decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.

In January 2008, the Board granted the appellant an increased schedular rating from 50 percent to 70 percent effective February 27, 2004, denied an increased schedular rating of 100 percent and referred the issue of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities ("TDIU") to the RO.  See January 2008 BVA decision.  The appellant appealed the assignment of the 70 percent disability rating to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In April 2010, the Court vacated the January 2008 Board decision with respect to the Board's denial of a 100 percent schedular disability rating and remanded this issue to the Board for further review.  See April 2010 CAVC memorandum decision.  The case has since been returned to the Board.  
 
For the record, the Board observes that the RO granted the appellant's request for a TDIU in March 2008.  See March 2008 rating decision.  The effective date of the appellant's TDIU was established as February 27, 2004.  Id.    

In regards to the issue of entitlement to an increased disability rating for PTSD, the Board finds after reviewing all of the evidence of record that additional development is necessary.  As such, this appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant when further action is required on his part.

REMAND

In this appeal, the appellant essentially seeks a 100 percent schedular disability rating for his service-connected PTSD.  

In its January 2008 decision, the Board increased the appellant's PTSD schedular disability rating from 50 percent to 70 percent, effective February 27, 2004.  See January 2008 BVA decision.  In that same decision, the Board found that the preponderance of the evidence was against the assignment of a 100 percent schedular disability rating on the basis that the appellant's overall psychological symptomatology did not illustrate that he experienced total occupational and social impairment during the time frame from February 27, 2004 (the date his reopened PTSD claim was received by the RO) to January 28, 2008 (the date of the BVA decision).  Id.; November 2004 rating decision.  

In its April 2010 memorandum decision, the Court essentially held that that the Board failed to provide adequate reasons and bases with respect to its determination that the appellant did not meet the schedular criteria for a 100 percent disability rating.  See April 2010 CAVC memorandum decision.  As such, it ordered that the Board's January 2008 decision be vacated to the extent that it denied a 100 percent schedular rating and remanded for further consideration and analysis.  The appeal has since been returned to the Board.  
  
In re-reviewing the claims file, the Board observes that the appellant's representative recently submitted new evidence that indicates the appellant has been accused of threatening three people with physical harm; and that an order of protection was granted against him in March 2010.  See February 2011 letter, with attachment.  Although the representative waived RO consideration of this evidence (Id.), the Board finds its analysis of the appellant's PTSD disability rating hindered by the fact that the most recent medical records contained in the claims file are dated in July 2007, and are unrelated to the appellant's psychological state or treatment.  See VA medical records dated from June 2007 to July 2007 (medical records refer to the appellant's treatment for lung disease).  Additionally, the Board observes that the most recent VA mental health compensation and pension examination report is dated in November 2004.  See November 2004 VA examination report; November 2004 rating decision.  

Given the fact that there appear to be outstanding medical records pertinent to the appellant's claim, and the Court has instructed the Board to reconsider the appropriateness of staged ratings in this case (see April 2010 CAVC memorandum decision, pgs. 6-7), the Board finds that additional development of the appellant's increased rating claim is warranted.  Specifically, the Board instructs the RO upon remand to obtain updated medical records related to the appellant's PTSD and to schedule the appellant for a new VA examination for the purpose of assessing the current nature and severity of the appellant's psychiatric disability.  The Board finds a more recent VA examination to be necessary in light of evidence in the claims file as outlined above.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate VA Medical Center(s) in Ohio where the appellant has received medical treatment in an effort to determine whether the appellant has any outstanding medical records that have not been associated with the claims file.  If such records are located, the RO should obtain them. 

2.  The RO should contact the appellant and request that he provide medical authorizations for any outstanding private treatment records pertaining to his claim of entitlement to an increased rating for his service-connected PTSD not already contained within the claims file.  After obtaining the authorization(s), the RO should attempt to associate these medical records with the claims file.  The appellant should also be informed, in the alternative, that he may obtain these records himself and submit them to the RO.   

3.  After obtaining the above-referenced records, the RO should afford the appellant a VA examination with an appropriately qualified examiner in order to assess the current severity of his PTSD; and to also obtain a medical opinion as to whether the appellant's PTSD symptomatology has/had worsened in severity since his November 2004 VA examination.  The appellant's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must annotate the examination report that the claims file (to include the appellant's statements of record, any lay statements or testimony of record, VA medical records and private medical records) was in fact made available for review in conjunction with the examination.  The examination report should include a description of the appellant's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the appellant's PTSD.  All findings should be reported in detail, accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished.  

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence of record.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


